Title: To George Washington from James McHenry, 10 September 1798
From: McHenry, James
To: Washington, George


(Confidential) 
My dear GeneralTrenton [N.J.] 10th Sepr 1798    
If any change should take place in settling the relative rank of the majr Generals you hope and expect to be informed of it.
The inclosed letters will shew you the progress and state of the

Question. You will return them, and I am sure will duly respect this confidence. It will be proper you should deliberate upon the part which will be fittest for you to take, and advise me of it as soon as possible. Yours always and devotedly

James McHenry

